internal_revenue_service national_office technical_advice_memorandum index uil no case mis no -612 tam-103379799 may i taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a issue s _ is a entitled to currently deduct expenditures_for a conveyor system and related equipment and structures under sec_1_612-2 of the income_tax regulations conclusion were not incurred solely because of the recession of the working face the expenditures_for the conveyor system are not deductible under sec_1_612-2 of the regulations if the district_director makes a final_determination that the expenditures a operates a quarry to produce several different aggregates facts overburden the in place rock is loosened from the mining face by blasting and ripping with bulldozers the rock is temporarily stockpiled on the quarry floor loaders feed the rock to a primary crusher after crushing the rock is transferred via a belt conveyor to the processing plant where the rock is further crushed washed and screened into different sizes production from the plant is then sold to customers after the removal of as quarry operations continued the mining face continued to recede into the hillside as rock was removed the overburden was dumped in the mined out portion of the quarry in the course of mining the space available for dumping overburden was exhausted in order to maintain the established production capacity of the quarry a had to change its overburden bod disposal site and constructed a conveyor to transport the overburden to its adjacent property for disposal law and analysis - sec_1_612-2 of the regulations provides that certain expenditures although capital in nature shall be deducted as ordinary and necessary business_expenses these expenditures_for equipment its installation and housing must be necessary to maintain the normal output of the mine and be necessitated solely because of the recession of the working face of the mine sec_1_612-2 further provides that the expenditures cannot increase the value of the mine decrease the cost of production of minerals nor represent an amount for restoration of the property or making good the exhaustion thereof for which an allowance has been made a and the district_director agree that these three exceptions are not relevant in this case a and the district_director also agree that the expenditures_for the conveyor system are necessary to maintain the normal output of the mine there is also no question that the working face has receded - a situation that occurs in all mines as mineral is removed from the working face however to qualify as a deduction under sec_1_612-2 of the regulations the expenditures must be necessitated solely because of the recession of the working face see 42_f2d_83 cir in which expenditures_for an electric locomotive mine cars and rails needed because of the increased distance to the mine face were found to be deductible also see roundup coal mining co vs commissioner 20t c and united_states gypsum co vs 206_fsupp_744 d ill in which expenditures necessary to continue mining further in a horizontal direction roundup and a vertical direction u s gypsum were deductible expenditures necessary to maintain production of the mine which are not exclusively related to the movement of the working face are not deductible under sec_1_612-2 of the regulations even though the mining face had receded during the course of mining see 200_f2d_415 cir in which the expenditures were not deductible because they were incurred because of geological and manpower problems also see kennecott corp vs united_states 2d ct_cl 55_tc_672 aff’s 453_f2d_1324 cir cert_denied 409_us_842 and 535_f2d_27 ct_cl the above cited cases indicate that sec_1_612-2 of the regulations requires a direct and exclusive causal relationship between the expenditures and the recession of the working face in order for that expenditure to qualify for a current deduction the determination as to whether an expenditure was incurred solely because of the recession of the working face is a factual matter within the purview of the district_director accordingly if the district_director makes a final_determination that the expenditures were not incurred solely because of the recession of the working face the expenditures_for the conveyor system are not deductible under section a of the regulations caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
